
	

114 HR 456 IH: Reducing Barriers for Veterans Education Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 456
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2015
			Mr. Murphy of Florida (for himself, Mr. Messer, Ms. Bordallo, Mr. Jolly, Mr. Deutch, Mr. Lipinski, Mr. Ellison, Mr. Delaney, Mr. Rush, Mr. Pittenger, Mr. Takano, Mr. DesJarlais, Mr. Diaz-Balart, Mrs. Kirkpatrick, Mr. Cramer, Mr. Fattah, Ms. Lee, Mr. Israel, Ms. Frankel of Florida, Mr. Honda, Ms. Kelly of Illinois, Mr. Higgins, Mr. Yoho, Ms. Wilson of Florida, Mr. Connolly, Ms. Matsui, Mr. Jones, Ms. Roybal-Allard, Mr. McDermott, Ms. Ros-Lehtinen, Mr. Langevin, Mr. Grijalva, Mr. Hastings, Ms. Wasserman Schultz, Mr. Rangel, Ms. Michelle Lujan Grisham of New Mexico, Ms. McCollum, Mr. Cárdenas, Mr. LoBiondo, Mr. Ashford, Mr. Quigley, Mr. Thompson of California, Mr. Byrne, Mr. Ryan of Ohio, Ms. Kuster, Mr. Sensenbrenner, Mr. Westerman, Mr. Yarmuth, Ms. Chu of California, Mr. Sires, Mr. Valadao, Mr. Brendan F. Boyle of Pennsylvania, Ms. Kaptur, Ms. Brownley of California, Mr. McClintock, Mr. Serrano, Mrs. Bustos, Mr. Gibbs, Mr. Conyers, Mr. Cohen, Mr. King of New York, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to include the cost of applying to an institution of higher
			 learning as part of the benefits provided under the Post-9/11 Educational
			 Assistance Program.
	
	
 1.Short titleThis Act may be cited as the Reducing Barriers for Veterans Education Act of 2015. 2.Costs of applying to institution of higher learning (a)In generalChapter 33 of title 38, United States Code, is amended by inserting after section 3315A the following new section:
				
					3315B.Costs of applying to institution of higher learning
 (a)In generalAn individual entitled to educational assistance under this chapter shall also be entitled to educational assistance for the application fee required to apply to an approved program of education at an institution of higher learning.
 (b)AmountThe total amount of educational assistance payable under this chapter to an individual for applications described in subsection (a) is the lesser of—
 (1)the total application fees charged to the individual by the institutions of higher learning; or (2)$750.
 (c)Charge against entitlementThe number of months (and any fraction thereof) of entitlement charged an individual under this chapter for an application described in subsection (a) shall be determined at the rate of one month for each amount that equals the amount determined under section 3315A(c)(2) of this title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3315A the following new item:
				
					
						3315B. Costs of applying to institution of higher learning..
			
